DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2020.
Applicant’s election without traverse of the species silicon dioxide, maleimide-based crosslinking agent, and OH group containing compound co-crosslinking agent in the reply filed on 07/14/2020 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2020.
Claims 1, 3, 5, 6, 11, and 14, are elected and being examined.

Response to Amendment
The previous rejections are modified in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-6, 11, 13, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0199549 A to Shin (hereinafter Shin), and in view of WO 2016/099988 A1 to Gorodisher et al. (hereinafter Gorodisher), and in further view of US 5,639,808 A to Coggio et al. (hereinafter Coggio).

Regarding claims 1, 3, 5-6, 11, 13, and 14, Shin teaches a composition comprising 0.1-20 wt% of bismaleimide resin, 0.1-20 wt% of a benzoxazine monomer resin, 1-50 wt% of an epoxy phenol novolac, and 1-50 wt% an acrylic resin monomer (para 4) used in the field of adhesives for electronic devices (See abstract, para 1-2). Shin further teaches the bismaleimide is BMI-5100, (para 5), specifically 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide (See claim 5), which meets the claimed crosslinking agent, 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide cited in claims 5-6. Shin also teaches the composition contains silica filler, a silane coupling agent, and an imidazole catalyst (Table 1, para 40), which meets claims 3, 13, and 14. Shin further teaches the composition contains diamine curing agents (para 20), which meets claim 11.
Shin specifically teaches in Table 1, 35.03 wt% of filler in 100 parts of total composition that does not include a solvent, (para 40), i.e. dry weight is calculated without solvent as cited in para 26 of the Applicant’s specification. The above meets the claimed amount of optional 0.1-20 wt% of a benzoxazine monomer resin, (para 4). In the above, if there is 35.03 parts of filler, the 0.1 wt%-20 wt% of benzoxazine monomer resin correlates to 0.1 to 17 parts of benzoxazine monomer resin in the composition, or 0.1 parts benzoxazine monomer per 64.87 total parts without filler and 17 parts benzoxazine monomer per 47.97 total parts without filler, or 0.15-35.5 wt% of benzoxazine monomer resin in the composition without filler, which overlaps and meets the claimed amount. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Shin does not explicitly teach the benzoxazine compound having formula (I). 
However, Gorodisher teaches a curable benzoxazine composition used in the field of conducting adhesives for electronic devices (page 22, para 3, and abstract), which is in the same field of electronic adhesives cited above in Shin. Gorodisher further teaches the benzoxazine resin has the formula 
    PNG
    media_image1.png
    131
    564
    media_image1.png
    Greyscale
, (page 27), which meets the claimed formula wherein R1 and R2 are H cited in claims 1 and 2. Gorodisher also teaches the composition can further include epoxy resins (page 19) such as epoxy phenol-novolac resins (page 20), which demonstrates compatibility and suitability for use with the epoxy novolac resin cite above in Shin. Gorodisher further teaches the above benzoxazine resin has better thermal stability with flexible solids, (page 2, para 5 to page 3, para 1, and page 30).

Shin does not explicitly teach the flame retardant. 
However, Coggio teaches a thermosetting resin composition comprising a thermosetting resin, a curative, and a cyclophosphazene flame retardant (See abstract), wherein the thermosetting resin include epoxy resins (col 4, ln 55-66). Coggio further teaches the thermosetting resin composition is used in the field of adhesives and sealants for electronic semiconductors and prepregs (col 7, ln 44-67), which is in the same field of electronic adhesives as cited above in Shin. Coggio further teaches the cyclophosphazene improves flame retardancy without negatively affecting the key performance properties of the resin system. (col 4, ln 21-25). Coggio also teaches the flame retardant is used in an amount of 3 to 50 parts per 100 parts of resin (col 6, ln 24-34), i.e. without filler, which correlates to 3-50 wt% of flame retardant which overlaps and meets the claimed amount. See MPEP 2144.05.
It would have been obvious to one ordinarily skilled in the art to further include the amount of cyclophoshazene flame retardant of Coggio in the composition of Shin because Coggio teaches the same field of electronic adhesives as cited above in Shin, Coggio further .

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
On page 6-9, the Applicant argues unexpected results of superior properties as shown by their examples in Table 2-4 of their specification and examples 9 and 10 of the Chih Declaration dated 12/07/2021. Although the Applicant’s data and Table 4 does show good properties using the claimed benzoxazine having formula (I) when compared to other benzoxazine compounds, the “unexpected” good properties are only shown in certain amount ranges of formula (I) and the Applicant’s data does not commensurate in scope to the claims. See MPEP 716.02 (a-e).  
On page 8 of the Applicant’s arguments, the Applicant listed the examples from least amount of BZ compound having formula (I) to the most amount. The Applicant states that the outstanding heat resistance is shown in Examples 1, 5, 9, and 10. This data is persuasive as unexpected good properties in the wt% ranges of Examples 1, 5, 9 and 10. However, the claims do not commensurate in scope to this data. It appears the amount range of BZ formula (I) in Examples 1, 9, 10 and 5, ranges from 14.9-28.1 wt%. This does not commensurate in scope the claims which state a wt% range of 6-38 wt%. It is suggested the claims be amended to “about 15 wt% to about 28 wt%” in order to commensurate in scope to the good heat resistance in the examples.
or an anhydride. This does not commensurate in scope to the data because all the examples contain both the maleimide-based compound and an anhydride. It is suggested the claims be amended to a crosslinking agent “comprising a maleimide-based compound and an anhydride…” in order to commensurate in scope to the good heat resistance in the examples.
For the above reasons, since Applicant’s data does not commensurate in scope to the claims, the Applicant has not met their burden in establishing unexpected results. See MPEP 716.02 (a-e).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 9-11, the Applicant argues that neither Shin, Gorodisher and Coggie teaches each and every element of the claim. This is not persuasive because, as cited above, the rejection is based on a combination of  Shin, Gorodisher and Coggie, which teaches each and every element as cited above and incorporated herein. The Applicant also argues that none of the above references teaches the properties. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use for metal-clad laminate or printed circuit board and superior properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Shin, Gorodisher and Coggio does not teach the improved properties of peeling strength, pitch heat resistance, and fish eye, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766 


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766